DETAILED ACTION
Introduction
Claims 1-15 have been examined in this application. Claims 1, 2, 4, 7-11, and 13-15 are amended. Claims 3, 5, 6, and 12 are original. This is a final office action in response to the arguments and amendments filed 9/17/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Response to Arguments
Applicant’s arguments, filed 9/17/2021, have been fully considered.
Regarding the remarks pertaining to Claim Interpretation (presented on p. 9 under the heading “Claim Interpretation Under 35 U.S.C. § 112(f)”), it is unclear how to respond as Applicant has not 
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 9-10 under the heading “Rejections Under 35 U.S.C. § 112(b)”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 10-12 under the heading “Rejections Under 35 U.S.C. § 101”), the arguments are not persuasive. The arguments (p. 10, footnote 1) state that the software services described by the claim improve computers by giving them valuable functionality, as is proven by current companies in the market. However, the rejection under 101 is not based on the usefulness or value, and an abstract idea (whether it is a mental process or mathematical concept or method of organizing human activity) being valuable or useful does not affect whether or not it is abstract or eligible to be patented. The arguments (p. 11) further state the claim is not drawn to a mental process, because the human mind is not equipped to perform the interaction between non-standard components. The office respectfully disagrees. The abstract idea includes the generating of the route using data in a first format and replacing a section of the route using a route section that has been determined from a second data format. The office maintains that this is an abstract idea of a mental process, because a human could, for example, generate a route using first map data which is in the format of street names and directions, and then receive a route section which has been obtained by an external source that used a second data format, such as a G.P.S. coordinate format. The human mind is equipped to evaluate and integrate this type of information, whether it includes different formats of directions (cardinal directions vs numerical headings) or positions (G.P.S. position vs landmark-based positions) or other data. The arguments state that the human mind is not equipped to send the request and receive the replacement section using different application programming interfaces, however, the abstract idea is only determined to include 
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 12-15 under the heading “Rejections Under 35 U.S.C. § 103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2016/0161263A1 (Patel), US2009/0048776A1 (Bouillet), and US2019/0016341A1 (Nelson)  as well as the previously recited references US2019/0234743A1 (Roy et al.), US2011/0153190A1 (Rolinski et al.), US2008/0201070A1 (Kikuchi), US2019/0180612A1 (Demiryurek et al.), and US2020/0327707A1 (Furger et al.).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation is: 
(a) “a private roads repository storing a plurality of private roads and a ghost road” 
because the claim limitation uses the generic placeholder “repository” that is coupled with functional language for storing, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(a) Specification ¶0026 states that the private roads repository is any type of storage unit/device, exemplified in ¶0100 as various non-persistent or persistent memory devices.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
Regarding Claims 1, 9, and 15, the claims recite the limitation “replacing, in the route and using the first API, the ghost road with the replacement section…” However, the disclosure as originally filed (see e.g. specification ¶0051) recites that the navigation service (shown as a separate element compared to either API in Figure 1.1) performs the replacing. There does not appear to be any description wherein the replacing occurs “using the first API.” Thus the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-8) or Claim 9 (for Claims 10-14) and for failing to cure the deficiencies listed above. 
Regarding Claims 7 and 14, the claims recite the limitation “extrapolating a maximum weight for the private road from the plurality of weights.” Extrapolating, to the best knowledge of the examiner, is an inferring of values based on trends in known data, however it is unknown how a plurality of weights can define a trend as there is no other variable being considered. The specification (see e.g. ¶0034) recites “From the statistics, the constraint identification service may extrapolate the respective road constraints of the private roads” but does not offer any further explanation of what trend could be formed and used for extrapolation, or what variable would be considered in the determining of trend or dependence of weight. Thus the subject matter of performing extrapolating was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the “wherein” clauses render the claim indefinite. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). The “wherein” clause further defining the ghost road is therefore understood to give meaning to the identifying step (as it defines what is identified), however for the additional phrases “the second container further comprising a base roads engine and a second API, wherein the base roads engine routes over public roads, and wherein the base roads stored in the base roads repository comprise a second data format heterogeneous to the first data format” the phrases do not appear to give any further meaning or any of the steps of the method, and instead recite features of components or processes which are outside the scope of the method. The language therefore renders the scope of the claim indefinite, as it is not clear whether the claim is intended to positively recite additional steps such as the generating of the replacement section by the second container and base roads engine, or alternatively if the language is merely descriptive or intended use, which receives little patentable weight. For the purposes of examination, the clauses are interpreted as reciting additional steps of the method and rejected as if given full patentable weight.
Claims 2-8 
Regarding Claims 1, 9, and 15, the phrase “receiving, from the second API of the base roads engine…” renders the claims indefinite. A previous limitation in the claims describes the second container as comprising the base roads engine and second API. It is not clear then what is meant by the second API being “of the base roads engine” and whether the second API and base roads engine are separate entities or whether the base roads engine is a part of the second API, or something else. For the purposes of examination, the phrase is interpreted as receiving data from the second API and via the base roads engine.
Claims 2-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-8) or Claim 9 (for Claims 10-14) and for failing to cure the deficiencies listed above. 
Regarding Claims 2 and 10, the limitation “sending, using the application programming interface of the base roads engine, a second request…” renders the claims indefinite. The API associated with the base roads engine is recited in Claims 1 and 9 as the “second API” however based on the language in Claims 2 and 10 it is not clear whether “the application programming interface of the base roads engine” is the same as the second API or not. Additionally, Claims 1 and 9 describe the second container as comprising the base roads engine and second API, such that the base roads engine and second API are separate entities. Based on the language of the limitation “the application programming interface of the base roads engine” it is not clear whether the second API and base roads engine are separate entities or whether the base roads engine is a part of the second API, or something else. For the purposes of examination, the application programming interface of the base roads engine is interpreted as the second API and the API is interpreted to be associated with the base roads engine.
Claims 3-5 
Regarding Claim 4, the limitation “further comprising: generating, by a maps computing system, the ghost road, wherein the ghost road is generated…” renders the claim indefinite. Claim 2, from which Claim 4 depends, already recites generating the ghost road. Claim 4 states the generating as a further step, but recites the same “the ghost road.” It is unclear whether the generating in Claim 4 is a new step or is further narrowing the generating from Claim 2. For the purposes of examination, the generating in Claim 4 is interpreted as further narrowing that in Claim 2, as if the claim read “wherein the generating of the ghost road generates a ghost road that is different...”
Regarding Claims 7 and 14, the limitation “extrapolating a maximum weight for the private road from the plurality of weights” renders the claim indefinite. Extrapolating, to the best knowledge of the examiner, is an inferring of values based on trends in known data. However, it is not clear how a plurality of weights can define a trend from which a further data point can be extrapolated, as there is no other variable being considered in order to establish some correlation and trend. The specification (see e.g. ¶0034) does not appear to clarify how extrapolation occurs based on a plurality of weights. Thus, the claims are indefinite. For the purposes of examination, the limitation is interpreted as any determination of a maximum weight based on the plurality of weights.
Regarding Claim 9, the limitations describing the metes and bounds of the system render the claim indefinite. The system is stated to comprise the private roads repository, however the private roads repository is then stated to be “of a first container” which is further described as comprising a first API. In other words, it is not clear if the system only comprises the private roads repository itself (as the only element positively claimed as part of the system), or alternatively if the system is intended to include the first container and first API as well. The “wherein” clause describing the ghost road is similarly indefinite as it is not clear whether the second container, base roads engine, and second API are intended to be part of the claimed system or merely descriptive language describing elements external to the system from which the replacement section is obtained. The metes and bounds of the 
Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 9 and for failing to cure the deficiencies listed above. 
Regarding Claim 15, the “wherein” clauses render the claims indefinite. The claim is directed to a computer program product causing the stated operations of generating, identifying, sending, receiving, replacing, and presenting. However, the “wherein” clauses recite additional functions such as the base engine routing over public roads and the base roads repository storing certain data. It is not clear whether the scope of the program product is intended to extend to these functions, or alternatively whether the program product comprises only the code for the generating, identifying, sending, receiving, replacing, and presenting, while the functions of the second container are outside the scope of the product. The metes and bounds of the claim is therefore indefinite. For the purposes of examination, the clauses are interpreted as being positively included within the scope of the product and given full patentable weight for the purposes of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1, 9, and 15, the claims recite functions to generate a route using private roads information in a first data format, identify a ghost road, send a request for a route, receive a replacement section from data using a second data format, replacing the ghost road, and 
This judicial exception is not integrated into a practical application. The additional elements in the claims are the use of a navigation “service” (executing on a processor in Claim 9, using a program product in Claim 15), and first and second container each including an API and roads repository. For the “service” as code running on a processor and memory, these are recitations of generic computer components, recited at a high level of generality. The elements do not offer any particular improvement to computer hardware and the claims therefore act as mere instructions to “apply” the abstract idea using generically recited computer components. For the use of the first and second container each including an API and roads repository, this is the use of computers in their ordinary capacity for performing tasks, or simply adding general purpose computer(s) or computer implementations, after the fact, to an abstract idea. The elements of a container and API represent ways to receive, store, or transmit data in general purpose computers and are recited at a high level only, such that the claims only generally link the abstract idea to the technological field of APIs and container based software. Similarly, the repositories for storing data in memory are general recitations of a computer component storing the data. Therefore, the application of generic computer components or general purpose 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the navigation “service” executed on a processor or in a program product, and first and second container each including an API and roads repository. For the same reasons as presented above, the hardware elements of a processor and memory are recitations of generic computer components, recited at a high level of generality, such that the claim are merely instructions to “apply” the abstract idea using generic components as tools (see MPEP 2106.05(f)). For the API and containers, the elements are broadly recited and only generally link the judicial exception to the particular technological environment of API or container technology in computing. Additionally, the use of APIs in navigation applications is well understood, routine, and conventional in the art (see US2001/0002454A1 [0004-0010], the use of APIs to facilitate communication between an operating system 202 and navigation application 204 providing a service is well known in prior art navigation devices). Thus the additional elements are not sufficient to amount to significantly more than the abstract idea and the claims are not patent eligible. 
Regarding Dependent Claims 2-8 and 10-14, the claims do not add any limitations that integrate the judicial exception into a practical application or amount to significantly more.
Claims 2 and 10 further recite functions of identifying geocoded paths, detecting intersections, sending a second request, receiving time and distance, generating a ghost road and storing the time and distance. These functions are further steps of a mental process, as a human mind (with the aid of pen and paper) can identify paths and intersections and generate ghost roads characterized by certain properties, and remember (store) information. The use of the road identification service in Claim 10 and the use of the API in Claims 2 and 10 represent additional elements, but do not integrate the claims into 
Claims 3 and 4 further narrows the storing of the ghost road and ghost road characteristics, which are further details of the mental process and recite the generating of the ghost road which is a further step of a mental process. 
Claims 5 and 11 further recite functions to determine pairs of intersection points and generate ghost roads, which are further steps of a mental process, namely evaluation and judgment of map data.
Claim 6, 7, 12, and 14 further recite functions to obtain tracking data, relate the data to roads, determine a constraint, store the constraint, extract weights and extrapolate a maximum weight, which are further steps of a mental process, capable of being performed by a human mind, by performing evaluation and judgment of vehicle tracking and map data.
Claims 8 and 13 further recite functions for obtaining tracking data, performing cluster analysis to create a new road, and storing the road, which are further steps of a mental process of the type of evaluation of spatial data.

Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program product comprising code. Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se ("software per se") when claimed as a product without any structural recitation are one example of claim subject matter that is not directed to any statutory category (see MPEP 2106.03). It is recommended to amend the claim to recite “A non-transitory computer-readable storage medium comprising program code that, when executed by a processor, causes the processor to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0234743A1 (Roy et al.) in view of Publication US2016/0161263A1 (Patel), further in view of Publication US2009/0048776A1 (Bouillet), further in view of Publication US2011/0153190A1 (Rolinski et al.).

Regarding Claim 1, Roy et al. discloses a method (see e.g. Claim 7 a method of navigating) comprising:
 (see Figures 1, 2, [0055] a mobile application running program instructions on a processor), a route for navigating from a route origin to a route destination (see [0076-0077] the mobile application may determine routes 58 partially through an indoor transit system from a part of the indoor system (origin) to another part of the indoor system (destination)) using a private roads repository (see [0077] using the indoor map, and see [0047, 0055] memory containing the application including facility database 24 which describes the indoor map, which [0041] may be a mine system, i.e. a type of private road), wherein private roads in the private roads repository comprise a first data format (see [0047, 0055] the indoor facility map stored in data, i.e. in some first data format);
identifying a ghost origin and a ghost destination of a ghost road along the route (see [0076] the route partially through the indoor system, along an exterior region, and back into the indoor system, and [0077] for the exterior portion, a sub-starting location and sub-destination determined. I.e. the sub-starting location is a ghost origin and the sub-destination is a ghost-destination that describes a section to be replaced (ghost road)),
wherein the base roads engine routes over public roads (see [0114] the mobile application 10 may be in communication with the outdoor service (e.g. Google maps – a base roads engine which provides the route portion for the outdoors section, and see Figure 5, to public locations)), and
sending, using the second API, a first request for a route from the ghost origin to the ghost destination (see [0077] the sub-starting location and sub-destination may be sent to a third-party outdoor mapping service, and [0114] the mobile application 10 may be in communication with the outdoor service (e.g. Google maps – a base roads engine) via an API);
receiving, from the second API of the base roads engine in response to the first request, a replacement section from the ghost origin to the ghost destination (see [0117] when the user exits the indoor transit system, the outdoor mapping service is initiated and the user follows a route on an outdoor mapping service, i.e. the mobile application is receiving the outdoor section of the route corresponding to the ghost road for the case of a route extending through an outdoor section);
presenting the updated route (see [0079] locations of turns along the entire route displayed).


As above, Roy et al. discloses the private roads repository (see [0047, 0055, 0077] the indoor map) and discloses a base roads repository, engine, and second API (see [0114] an outdoor mapping application (e.g. Google maps) being used to route (having a routing engine) over outdoor roads (having a base roads repository) and accessed using an API).

Roy et al. does not explicitly recite:
a private roads repository of a first container comprising a first application programming interface (API),
a base roads repository of a second container, the second container further comprising a base roads engine and a second API, and 
replacing… using the first API.

However Patel teaches a technique for implementing navigation software including:
a repository of a container, the container comprising a roads engine and API (see [0033] a Servlet container can be used to run shortest paths engine, which interfaces via the shortest path API and uses the warehouse schema data (repository roads) in a standalone fashion, i.e. including all the necessary data and components),
(see [0017]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the private roads repository and functions of the mobile application and base roads repository in the method of Roy et al. to be implemented as containers, using the technique as taught by Patel, with the motivation of enhancing the compatibility and flexibility of the system by using standardized industry implementation technology such as Java virtual machine (see Patel [0033]). 


As above, Roy et al. discloses the sub-starting location and sub-destination defining a ghost road (a representation of a road for which a route is not yet obtained) (see [0077]) and discloses the base roads stored in a base roads repository (see [0114] an outdoor mapping application providing routing (having an engine) over outdoor roads (having a roads repository)).

Roy et al. does not explicitly recite:
wherein the ghost road comprises a proxy of a base road route formed from one or more base roads stored in a base roads repository.
Examiner’s note: In other words, Roy et al. merely does not explicitly state that the ghost road is particularly defined as a proxy type of route of roads in another repository. The broadest reasonable interpretation of “ghost road” being any data which represents a base road route.

However Bouillet et al. teaches a technique in navigation processing (see [0019-0020])
wherein a ghost road comprises a proxy of a second route formed from one or more second roads stored in a second roads repository (see [0025] road map information includes “connections” which can be “virtual” connections (ghost roads) which do not specify an actual route and [0029] are low-detail connections which [0033] are to be replaced by physical connections in a downstream stage (replaced by real roads from a second roads repository)).

Additionally, Roy et al. further discloses the navigational display presenting the entire route (see [0079] locations of turns along the entire route displayed),
but Roy et al. does not explicitly recite:
replacing, in the route… the ghost road with the replacement section to create an updated route.

Bouillet et al. teaches the technique as above including
replacing, in the route, the ghost road with the replacement section to create an updated route (see [0033] Each downstream module looks for virtual connections (ghost roads) in the selected SDOs, and performs a routing algorithm to try to replace each of them with corresponding physical connections (actual route roads)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Roy et al. to use virtual roads as proxies of base roads, by applying the technique as taught by Bouillet et al., with the motivation of improving routing efficiency and accuracy and enhancing the usability of the method by extending it to very large road networks (see Bouillet et al., [0008, 0035]).


Additionally, Roy et al. does not explicitly recite:


However Rolinski et al. teaches a method for supporting navigation between private and base areas (see e.g. Claim 1), 
wherein the base roads stored in the base roads repository comprise a second data format heterogeneous to the first data format (see Figure 1, [0023-0024] the private geocoded maps may be in a different format compared to that of a baes navigation database).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Roy et al. to apply the technique of using geo-coded data, with different formats, as is taught by Rolinski et al., with the motivation of enhancing the compatibility and flexibility of the system by using geo-coded information that is compatible with GPS data and surveyor data (see Rolinski et al. [0004]). 

Regarding Claim 9, Roy et al. discloses a system (see Figure 2, [0077] a system of a mobile application and third-party service) comprising:
a private roads repository, storing a plurality of private roads (see [0047, 0055] memory containing the application including facility database 24 which describes the indoor map, which [0041] may be a mine system, i.e. a type of private road) and a ghost road (see [0069, 0076-0077] access points in the map defining a sub-starting location and sub-destination, which define a placeholder portion of the route that will be mapped using another service (a ghost road)), wherein the plurality of private roads comprise a first data format (see [0047, 0055] the indoor facility map stored in data, i.e. in some first data format);
(see Figure 1, [0051, 0055] the map sub-system and other mobile application features run as software, providing a service, and connected to the facility database), the navigation service for causing the at least one computer processor to perform operations comprising:
generating, a route for navigating from a route origin to a route destination (see [0076-0077] the mobile application determining routes 58 partially through an indoor transit system from a part of the indoor system (origin) to another part of the indoor system (destination)) using the private roads repository (see [0077] using the indoor map);
identifying a ghost origin and a ghost destination of a ghost road along the route (see [0076] the route partially through the indoor system, along an exterior region, and back into the indoor system, and [0077] for the exterior portion, a sub-starting location and sub-destination determined. I.e. the sub-starting location is a ghost origin and the sub-destination is a ghost-destination that describes a section to be replaced (ghost road)),
wherein the base roads engine routes over public roads (see [0114] the mobile application 10 may be in communication with the outdoor service (e.g. Google maps – a base roads engine which provides the route portion for the outdoors section, and see Figure 5, to public locations)), and
sending, using the second API, a first request for a route from the ghost origin to the ghost destination (see [0077] the sub-starting location and sub-destination may be sent to a third-party outdoor mapping service, and [0114] the mobile application 10 may be in communication with the outdoor service (e.g. Google maps – a base roads engine) via an API);
receiving, from the second API of the base roads engine in response to the first request, a replacement section from the ghost origin to the ghost destination (see [0117] when the user exits the indoor transit system, the outdoor mapping service is initiated and the user follows a route on an outdoor mapping service, i.e. the mobile application is receiving the outdoor section of the route corresponding to the ghost road for the case of a route extending through an outdoor section);
presenting the updated route (see [0079] locations of turns along the entire route displayed).



As above, Roy et al. discloses the private roads repository (see [0047, 0055, 0077] the indoor map) and discloses a base roads repository, engine, and second API (see [0114] an outdoor mapping application (e.g. Google maps) being used to route (having a routing engine) over outdoor roads (having a base roads repository) and accessed using an API).

Roy et al. does not explicitly recite:
a private roads repository of a first container, the first container comprising a first application programming interface (API),
a second container, the second container further comprising a base roads engine and a second API, and
replacing… using the first API.

However Patel teaches a technique for implementing navigation software including:
a repository of a container, the container comprising a roads engine and API (see [0033] a Servlet container can be used to run shortest paths engine, which interfaces via the shortest path API and uses the warehouse schema data (repository roads) in a standalone fashion, i.e. including all the necessary data and components),
and functions implemented… using the API (see [0017]).
Roy et al. to be implemented as containers, using the technique as taught by Patel, with the motivation of enhancing the compatibility and flexibility of the system by using standardized industry implementation technology such as Java virtual machine (see Patel [0033]). 

As above, Roy et al. discloses the sub-starting location and sub-destination defining a ghost road (a representation of a road for which a route is not yet obtained) (see [0077]) and discloses the base roads stored in a base roads repository (see [0114] an outdoor mapping application providing routing (having an engine) over outdoor roads (having a roads repository)).

Roy et al. does not explicitly recite:
wherein the ghost road comprises a proxy of a base road route formed from one or more base roads stored in a base roads repository.
Examiner’s note: In other words, Roy et al. merely does not explicitly state that the ghost road is particularly defined as a proxy type of route of roads in another repository. The broadest reasonable interpretation of “ghost road” being any data which represents a base road route.

However Bouillet et al. teaches a technique in navigation processing (see [0019-0020])
wherein a ghost road comprises a proxy of a second route formed from one or more second roads stored in a second roads repository (see [0025] road map information includes “connections” which can be “virtual” connections (ghost roads) which do not specify an actual route and [0029] are low-detail connections which [0033] are to be replaced by physical connections in a downstream stage (replaced by real roads from a second roads repository)).


Additionally, Roy et al. further discloses the navigational display presenting the entire route (see [0079] locations of turns along the entire route displayed),
but Roy et al. does not explicitly recite:
replacing, in the route… the ghost road with the replacement section to create an updated route.

Bouillet et al. teaches the technique as above including
replacing, in the route, the ghost road with the replacement section to create an updated route (see [0033] Each downstream module looks for virtual connections (ghost roads) in the selected SDOs, and performs a routing algorithm to try to replace each of them with corresponding physical connections (actual route roads)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Roy et al. to use virtual roads as proxies of base roads, by applying the technique as taught by Bouillet et al., with the motivation of improving routing efficiency and accuracy and enhancing the usability of the method by extending it to very large road networks (see Bouillet et al., [0008, 0035]).




Roy et al. does not explicitly recite:
wherein the base roads stored in the base roads repository comprise a second data format heterogeneous to the first data format.

However Rolinski et al. teaches a method for supporting navigation between private and base areas (see e.g. Claim 1), 
wherein the base roads stored in the base roads repository comprise a second data format heterogeneous to the first data format (see Figure 1, [0023-0024] the private geocoded maps may be in a different format compared to that of a baes navigation database).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Roy et al. to apply the technique of using geo-coded data, with different formats, as is taught by Rolinski et al., with the motivation of enhancing the compatibility and flexibility of the system by using geo-coded information that is compatible with GPS data and surveyor data (see Rolinski et al. [0004]). 

Regarding Claim 15, all limitations as recited have been analyzed with respect to Claim 1. Claim 15 pertains to a program product having instructions corresponding to the method of Claim 1. Claim 15 does not teach or define any new limitations beyond Claim 1, and therefore is rejected under the same rationale.

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0234743A1 (Roy et al.) in view of Publication US2016/0161263A1 (Patel), further in view of Publication US2009/0048776A1 (Bouillet), further in view of Publication US2011/0153190A1 (Rolinski et al.), further in view of Publication US2008/0201070A1 (Kikuchi).

Regarding Claim 2, Roy et al. discloses the method comprising:
identifying a plurality of road paths (see Figure 5, [0033, 0077] the route determination creating waypoints on a network of indoor paths);
detecting a plurality of intersection points of the road paths with at least one base road (see [0076] a route from an indoor system through an access point, exterior region, further access point into the indoor system. I.e. the route generation detects a plurality of access points which are intersection points between the indoor route system and the base road system of the outdoor/exterior portion (see also Figure 4, [0131] access points are on the outdoor map));


Roy et al. does not explicitly recite the method of claim 1, further comprising:
identifying a plurality of geocoded road paths;
detecting a plurality of intersection points of the geocoded road paths with at least one base road.

However Rolinski et al. teaches the method as above, including the use of
geocoded road paths (see [0023-0024] the navigation system uses geo-coded roadways to map roads in the private premise and in public areas).
The motivation to combine Roy et al. and Rolinski et al. was provided above in the rejection of Claim 1.



Roy et al. discloses the method comprising:
generating a ghost road between the first intersection point and the second intersection point (see [0076] generated routes may include the two access points and [0077] for the exterior portion, a sub-starting location and sub-destination are identified, i.e. a ghost road generated between the access points (intersections)). 
Roy et al. further discloses sending, using the application programming interface of the base roads engine, requests (see [0114]), and storing the ghost road (see [0077] the sub-starting location and sub-destination being utilized by the mobile application 10 [0055] running as software in memory, i.e. the ghost road defined by the two points are stored).

Roy et al. does not explicitly recite the method of claim 1, further comprising:
sending, using the application programming interface of the base roads engine, a second request for a travel time and a distance from a first intersection point of the plurality of intersection points to a second intersection point of the plurality of intersection points;
receiving, from the base roads engine in response to the second request, the travel time and the distance;
storing the travel time and the distance with the ghost road.

However Kikuchi teaches a method in navigation (see e.g. the flowchart method in Figure 10), comprising:
sending a second request for a travel time and a distance from first point to a second point (see Figure 10, [0108] in S11 the starting location and target location are sent to a server resulting in [0109] time and distance, i.e. the initial query acts as a request for route detail including time and distance. Examiner’s note: the term “second” designating an “alternate” or “other” distinct request as the claim does not specify “second” being in sequence or chronologically);
receiving, from the base roads engine in response to the second request, the travel time and the distance (see Figure 10, [0109] in S12, receiving a summary which may yield total route distance, required time); and
storing the travel time and the distance with the route (see [0109] the time and distance received by the mobile navigation terminal and associated with the particular route and [0064] performed using a computing device with memory, i.e. the information is stored locally as part of the process).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the use of a third-party service, by an API, to request a route of a ghost road in Roy et al. to additionally include a request to ascertain time and distance, as is taught by Kikuchi, with the motivation of providing additional user flexibility while reducing communication load by allowing a user to first accept a particular route (see Kikuchi [0013, 0109]).

Regarding Claim 3, Roy et al. discloses the method of claim 2, wherein the ghost road is stored as a direct line from the first intersection point to the second intersection point (see [0077] the ghost road as sent characterized as a route between the sub-starting location to the sub-destination, i.e. a direct line characterized by only two points in the mobile application).

Regarding Claim 4, Roy et al. discloses the method of claim 2, further comprising:
generating, by a maps computing system, the ghost road, wherein the ghost road is generated to have a different path from any path returned by the base roads engine from the first intersection point to the second intersection point (see [0077] the ghost road defined (generated) and characterized as a route only from the sub-starting location to the sub-destination based on the indoor map whereas [0114-0117] the outdoor mapping service using an outdoor map to provide routing).
Regarding Claim 10, Roy et al. discloses the system, wherein the at least one computer processor is further configured to execute:
a road identification service, executing on the computer processor, operatively connected to the private roads repository and (see Figure 1, [0051, 0055] the map sub-system and other mobile application features run as software, providing a service, and connected to the facility database) configured to perform operations comprising:
identifying a plurality of road paths (see Figure 5, [0033, 0077] the route determination creating waypoints on a network of indoor paths), 
detecting a plurality of intersection points of the road paths with at least one base road (see [0076] a route can extend from an indoor system through an access point to an exterior region, and back through a further access point into the indoor system. I.e. the route generation detects a plurality of access points which are intersection points between the indoor route system and the base road system of the outdoor/exterior portion (see also Figure 4, [0131] access points are on the outdoor map)). 



Roy et al. does not explicitly recite the system of claim 9, causing the at least one computer processor to perform operations comprising:
identifying a plurality of geocoded road paths, 
geocoded road paths with at least one base road.

However Rolinski et al. teaches a system for supporting navigation between private and base areas (see e.g. Claim 9), including the use of
geocoded road paths (see [0023-0024] the navigation system uses geo-coded roadways to map roads in the private premise and in public areas).
The motivation to combine Roy et al. and Rolinski et al. was provided above in the rejection of Claim 9.



Additionally, Roy et al. discloses the method comprising:
generating the ghost road between the first intersection point and the second intersection point (see [0076] generated routes may include the two access points and [0077] for the exterior portion, a sub-starting location and sub-destination are identified, i.e. a ghost road generated between the access points (intersections));

Roy et al. further discloses sending, using the application programming interface of the base roads engine, requests (see [0114]), and storing the ghost road (see [0077] the sub-starting location and sub-destination being utilized by the mobile application 10 [0055] running as software in memory, i.e. the ghost road defined by the two points are stored).

Roy et al. does not explicitly recite the system of claim 9, further configured to execute:

receiving, from the base roads engine in response to the second request, the travel time and the distance, 
storing the travel time and the distance with the ghost road.

However Kikuchi teaches a system for navigation (see e.g. Claim 1, Figure 10), performing operations comprising:
sending a second request for a travel time and a distance from a first point to a second point (see Figure 10, [0108] in S11 the starting location and target location are sent to a server resulting in [0109] time and distance, i.e. the initial query acts as a request for route detail including time and distance. Examiner’s note: the term “second” designating an “alternate” or “other” distinct request as the claim does not specify “second” being in sequence or chronologically);
receiving, from the base roads engine in response to the second request, the travel time and the distance (see Figure 10, [0109] in S12, receiving a summary which may yield total route distance, required time); and
storing the travel time and the distance with the route (see [0109] the time and distance received by the mobile navigation terminal and associated with the particular route and [0064] performed using a computing device with memory, i.e. the information is stored locally as part of the process).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the use of a third-party service, by an API, to request a route of a ghost road in Roy et al. to additionally include a request to ascertain time and distance, as is taught by Kikuchi, with the  (see Kikuchi [0013, 0109]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0234743A1 (Roy et al.) in view of Publication US2016/0161263A1 (Patel), further in view of Publication US2009/0048776A1 (Bouillet), further in view of Publication US2011/0153190A1 (Rolinski et al.), further in view of Publication US2008/0201070A1 (Kikuchi), further in view of Published Application US2019/0180612A1 (Demiryurek et al.).

Regarding Claim 5, Roy et al. discloses the method comprising:
determining a plurality of pairs of the plurality of intersection points (see [0069] the indoor map includes plural entry/exit points and [0076] the mobile application generates one or more (plural) that can include an exterior portion. I.e. use of application includes a plurality of pairs being determined (e.g. in the case of subsequent routing requests)).

Roy et al. further discloses generating, for each of the plurality of pairs, a ghost road; and storing the ghost road (see [0077] the request to a third party done by defining a sub-starting location and sub-destination defining a ghost road which is [0054] is generated as part of the memory of the application (stored)).

Roy et al. does not explicitly recite the method of claim 2, further comprising:
generating, for each of the plurality of pairs, a plurality of ghost roads; and
storing the plurality of ghost roads.

Demiryurek et al. teaches a method for using a navigation application (see Figure 1, [0057], using navigation interface provider 108), comprising:
generating a plurality of ghost roads (see [0071] the navigation interface provider may receive and then request a route by defining a starting location, destination, and preferences such as quickest or shortest route. In other words, the device may generate a plurality of placeholder routes (ghost roads) before receiving routes from the server, which are defined by the same starting point and destination but different preference metrics); and
storing the plurality of ghost roads (see [0057] the navigation interface providing being e.g. a tablet or other computer device, i.e. storing any data received including [0071] the ghost road data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mobile application and ghost roads defined by the intersections in Roy et al. to additionally generate and store multiple ghost roads, as is taught by Demiryurek et al., with the motivation of enhancing user convenience by adding additional flexibility to route requests and incorporating traffic information into routes (see Demiryurek et al. [0053, 0071]).

Claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0234743A1 (Roy et al.) in view of Publication US2016/0161263A1 (Patel), further in view of Publication US2009/0048776A1 (Bouillet), further in view of Publication US2011/0153190A1 (Rolinski et al.), further in view of Publication US2019/0016341A1 (Nelson).

Regarding Claim 6, Roy et al. further discloses the indoor map including attributes of structures or areas of private roads, and storing the attributes (see [0047]). 

Roy et al. does not explicitly recite the method of claim 1, further comprising:

relating a portion of the tracking data to a private road based on positional information in the tracking data;
determining a road constraint set for the private road from the portion; and
storing the road constraint set with the private road.

However Nelson teaches a method of obtaining road data (see Figure 2, [0048] determining roadway regulations) comprising:
obtaining tracking data from a plurality of vehicles (see Figure 2, [0032, 0046-0047] steps A110 and A120 obtaining position data and identifying attributes of vehicles);
relating a portion of the tracking data to a road based on positional information in the tracking data (see [0034] determining regulations for a particular road based on the acquired position, i.e. the location (of the tracking data) being related to a road);
determining a road constraint set for the private road from the portion (see [0048] step A130, determining a regulation for the roadway); and
storing the road constraint set with the private road (see [0037, 0072] regulatory data being a stored parameter and organized by nodes/segments for roadways).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and attributes of private roads in Roy et al. to include the tracking and determination capabilities as taught by Nelson, with the motivation of providing additional utility and flexibility to the private roads system and increasing road safety by ensuring compliance with regulations (see Nelson [0003-0006]).

Regarding Claim 7, Roy et al. does not explicitly recite the method of claim 6, further comprising:
extracting a plurality of weights of vehicles from the portion of tracking data; and
extrapolating a maximum weight for the private road from the plurality of weights.

However Nelson teaches the method as above, comprising:
extracting a plurality of weights of vehicles from the portion of tracking data (see [0046] determining vehicle attributes including weight, which [0047] occurs for plural vehicles); and
extrapolating a maximum weight for the private road from the plurality of weights (see [048-0049] steps A130 and A140 determining a regulation that applies which [0059] can be a weight restriction for a certain road, which is based on the weights from the previous steps).
The motivation to combine Roy et al. and Nelson was provided in the rejection of Claim 6.

Regarding Claim 12, Roy et al. further discloses the indoor map including attributes of structures or areas of private roads, and storing the attributes (see [0047]). 

 Roy et al. does not explicitly recite the system of claim 9, wherein the operations further comprise:
obtaining tracking data from a plurality of vehicles;
relating a portion of the tracking data to a private road based on positional information in the tracking data;
determining a road constraint set for the private road from the portion; and
storing the road constraint set with the private road.

 Nelson teaches a system for of obtaining road data (see Figures 1, 2, [0048] determining roadway regulations) comprising:
obtaining tracking data from a plurality of vehicles (see Figure 2, [0032, 0046-0047] steps A110 and A120 obtaining position data and identifying attributes of vehicles);
relating a portion of the tracking data to a road based on positional information in the tracking data (see [0034] determining regulations for a particular road based on the acquired position, i.e. the location (of the tracking data) being related to a road);
determining a road constraint set for the private road from the portion (see [0048] step A130, determining a regulation for the roadway); and
storing the road constraint set with the road (see [0037, 0072] regulatory data being a stored parameter and organized by nodes/segments for roadways).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and attributes of private roads in Roy et al. to include the tracking and determination capabilities as taught by Nelson, with the motivation of providing additional utility and flexibility to the private roads system and increasing road safety by ensuring compliance with regulations (see Nelson [0003-0006]).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0234743A1 (Roy et al.) in view of Publication US2016/0161263A1 (Patel), further in view of Publication US2009/0048776A1 (Bouillet), further in view of Publication US2011/0153190A1 (Rolinski et al.), further in view of US2020/0327707A1 (Furger et al.).

Regarding Claim 8, Roy et al. further discloses the private road system may be a mining system (see [0041]) and that the system may include an authoring tool to create map and location content (see [0067]). 

Roy et al. does not explicitly recite the method of claim 1, further comprising:
obtaining tracking data from a plurality of vehicles, the tracking data comprising a plurality of beacon information, wherein the plurality of beacon information comprise sets of geolocations with corresponding timestamps, of the plurality of vehicles;
performing a first cluster analysis on the tracking data to create a first plurality of cluster centroids;
performing a second cluster analysis on a subset of the plurality of beacon information when the subset of the plurality of beacon information satisfies a threshold distance to the first plurality of cluster centroids, the second cluster analysis resulting a second plurality of cluster centroids;
connecting the second plurality of cluster centroids to create a new private road; and
storing the new private road.


However Furger et al. teaches a method for generating maps for a mining or similar site (see [0006], Claim 1), comprising:
obtaining tracking data from a plurality of vehicles, the tracking data comprising a plurality of beacon information, wherein the plurality of beacon information comprise sets of geolocations with corresponding timestamps, of the plurality of vehicles (see Claim 1, obtaining data records from vehicles, including position and a time tag to form trips, and [0012] geo-type position);
 (see Claim 1, determining one or more entry transition points which are centroids of a clustering of entry boundary points which are based on the trips);
performing a second cluster analysis on a subset of the plurality of beacon information (see Claim 1, determining exit transition points by clustering exit boundary points (based on trip points – a subset of the plurality of beacons)) when the subset of the plurality of beacon information satisfies a threshold distance to the first plurality of cluster centroids (see Claim 12, when two clusters are within a threshold distance, they are merged. In other words, the second clustering to form a second centroid only occurs when the subset of the plurality of beacons collectively satisfies a threshold condition such that the distance between the cluster and another cluster is larger than the threshold), the second cluster analysis resulting a second plurality of cluster centroids (see Claim 1 the exit transition point being the centroid of the respective cluster);
connecting the second plurality of cluster centroids to create a new private road (see Claim 1 building a graph road map by connecting the transition points (therefore including the exit transition points, which are the second plurality of centroids));
and storing the new private road (see [0029] the process taking place in a computer processor and memory, i.e. as stored data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and private roads of Roy et al. to further include road creation as is taught by Furger et al., with the motivation of enhancing the accuracy of the map system by allowing for robust and reliable map generation (see Furger et al. [0006]).

Regarding Claim 13, Roy et al. further discloses the private road system may be a mining system (see [0041]) and that the system may include an authoring tool to create map and location content (see [0067]).

Roy et al. further discloses obtaining tracking data (see [0072] the application can track the computing device).

Roy et al. does not explicitly recite the system of claim 9, wherein the operations further comprise:
obtaining tracking data from a plurality of vehicles, the tracking data comprising a plurality of beacon information, wherein the plurality of beacon information comprise sets of geolocations with corresponding timestamps, of the plurality of vehicles;
performing a first cluster analysis on the tracking data to create a first plurality of cluster centroids;
performing a second cluster analysis on a subset of the plurality of beacon information when the subset of the plurality of beacon information satisfies a threshold distance to the first plurality of cluster centroids, the second cluster analysis resulting a second plurality of cluster centroids;
connecting the second plurality of cluster centroids to create a new private road; and
storing the new private road.

However Furger et al. teaches a system for generating maps for a mining or similar site (see [0006], Claim 1, 18), performing operations comprising:
obtaining tracking data from a plurality of vehicles, the tracking data comprising a plurality of beacon information, wherein the plurality of beacon information comprise sets of geolocations with  (see Claim 1, obtaining data records from vehicles, including position and a time tag to form trips);
performing a first cluster analysis on the tracking data to create a first plurality of cluster centroids (see Claim 1, determining one or more entry transition points which are centroids of a clustering of entry boundary points which are based on the trips);
performing a second cluster analysis on a subset of the plurality of beacon information (see Claim 1, determining exit transition points by clustering exit boundary points (based on trip points – a subset of the plurality of beacons)) when the subset of the plurality of beacon information satisfies a threshold distance to the first plurality of cluster centroids (see Claim 12, when two clusters are within a threshold distance, they are merged. In other words, the second clustering to form a second centroid only occurs when the subset of the plurality of beacons collectively satisfies a threshold condition such that the distance between the cluster and another cluster is larger than the threshold), the second cluster analysis resulting a second plurality of cluster centroids (see Claim 1 the exit transition point being the centroid of the respective cluster);
connecting the second plurality of cluster centroids to create a new private road (see Claim 1 building a graph road map by connecting the transition points (therefore including the exit transition points, which are the second plurality of centroids)); and
storing the new private road (see [0029] the process taking place in a computer processor and memory, i.e. as stored data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and private roads of Roy et al. to further include road creation as is taught by Furger et al., with the motivation of enhancing the accuracy of the map system by allowing for robust and reliable map generation (see Furger et al. [0006]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0234743A1 (Roy et al.) in view of Publication US2016/0161263A1 (Patel), further in view of Publication US2009/0048776A1 (Bouillet), further in view of Publication US2011/0153190A1 (Rolinski et al.), further in view of Published Application US2019/0180612A1 (Demiryurek et al.).

Regarding Claim 11, Roy et al. discloses :
detecting a plurality of intersection points of the private road paths with at least one base road (see [0069] the indoor map includes plural entry/exit points and [0076] the mobile application generates one or more (plural) that can include an exterior portion. I.e. use of application includes a plurality of pairs being determined (e.g. in the case of subsequent routing requests)).


Roy et al. does not explicitly recite the system of claim 9, wherein the operations further comprise:
identifying a plurality of geocoded road paths;
detecting a plurality of intersection points of the geocoded road paths with at least one base road.

However Rolinski et al. teaches the method as above, including the use of
geocoded road paths (see [0023-0024] the navigation system uses geo-coded roadways to map roads in the private premise and in public areas).
The motivation to combine Roy et al. and Rolinski et al. was provided above in the rejection of Claim 9.



Roy et al. further discloses generating, for each of the plurality of pairs, a ghost road; and storing the ghost road (see [0077] the request to a third party done by defining a sub-starting location and sub-destination defining a ghost road which is [0054] is generated as part of the memory of the application (stored)).

Roy et al. does not explicitly recite the system of claim 9, wherein the operations further comprise:
generating, for each of the plurality of pairs, a plurality of ghost roads; and
storing the plurality of ghost roads.

However Demiryurek et al. teaches a navigation application (see Figure 1, [0057], using navigation interface provider 108), performing operations comprising:
generating a plurality of ghost roads (see [0071] the navigation interface provider may receive and then request a route by defining a starting location, destination, and preferences such as quickest or shortest route. In other words, the device may generate a plurality of placeholder routes (ghost roads) before receiving routes from the server, which are defined by the same starting point and destination but different preference metrics); and
storing the plurality of ghost roads (see [0057] the navigation interface providing being e.g. a tablet or other computer device, i.e. storing any data received including [0071] the ghost road data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mobile application and ghost roads defined by the intersections in Roy et al. to additionally generate and store multiple ghost roads, as is taught by Demiryurek et al., with the  (see Demiryurek et al. [0053, 0071]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0234743A1 (Roy et al.) in view of Publication US2016/0161263A1 (Patel), further in view of Publication US2009/0048776A1 (Bouillet), further in view of Publication US2011/0153190A1 (Rolinski et al.), further in view of US2020/0327707A1 (Furger et al.), further in view of Publication US2019/0016341A1 (Nelson).

Regarding Claim 14, Roy et al. further discloses the indoor map including attributes of structures or areas of private roads, and storing the attributes (see [0047]). 

Roy et al. additionally discloses obtaining tracking data (see [0072] the application can track the computing device).


Roy et al. does not explicitly recite the system of claim 13, wherein the operations further comprise:
extracting a plurality of weights of vehicles from at least a portion of the tracking data; and
extrapolating a maximum weight for the private road from the plurality of weights.

However Nelson teaches a system for obtaining road data (see Figures 1, 2, [0048] determining roadway regulations) wherein the operations comprise:
 (see [0046] determining vehicle attributes including weight, which [0047] occurs for plural vehicles); and
extrapolating a maximum weight for the private road from the plurality of weights (see [048-0049] steps A130 and A140 determining a regulation that applies which [0059] can be a weight restriction for a certain road, which is based on the weights from the previous steps).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and attributes of private roads in Roy et al. to include the tracking and determination capabilities as taught by Nelson, with the motivation of providing additional utility and flexibility to the private roads system and increasing road safety by ensuring compliance with regulations (see Nelson [0003-0006]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-7043357-B1 teaches subject matter including map data in a proprietary format and conversion of map data between formats (see e.g. 9:51-62, Claim 1).
US-20080071471-A1 teaches subject matter including creation of a virtual navigation link (see e.g. Figure 3, S40).
US-20130204528-A1 teaches subject matter including replacement of route sections (see e.g. Claim 1, Figure 7).
US-20150253142-A1 teaches subject matter including substituting route portions from an external source (see e.g. [0029]).
US-20180087917-A1 teaches subject matter including conversion of map data from external databases to a common formats (see e.g. Claim 1).
US-20200318979-A1 teaches subject matter including replacing an intermediate portion of a route (see e.g. Claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                            

/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619